Title: To George Washington from Henry Laurens, 6 December 1778
From: Laurens, Henry
To: Washington, George


  
    Sir
    [Philadelphia] 6th December [1778]
  
I had the honor of writing to Your Excellency Yesterday by a Messenger to Lord Stirling. This will be accompanied by an Act of Congress for taking eventual Measures for emancipating the Province of Quebec dated the 5th Instant.
The 4th Instant Congress resolved to promote Lieut. Henry P. Livingston to be Captain in the Corps of Your Excellency’s Guard vice Captain Gibbes promoted. Mr Livingston having called on me for his Commission I have delivered it to him. The 5th it was resolved to lay aside the Plan for raising a Corps to be called the German Volunteers, in which a Mr Feuher and Mr Kleinshmeit had obtained Commissions to be Captains; these Men deserted some Months since from the Enemy’s Garrison at New York and I think came hither from Your Excellency’s Camp; the Board of War in their Report on this head intimate as one reason for desisting from raising the intended Corps, the late bad behaviour of the two Captains abovenamed which revived in my Mind that they had been upon their arrival at Philadelphia conducted to me by another pretended Deserter and Quarter Master in the Enemy’s Army, a Jew, who has since been discovered to be a fellow of infamous character. He interpreted from them several pieces of intelligence respecting the Enemy which were altogether groundless, and must have been calculated for sinister purposes I therefore esteem them suspicious and dangerous Persons, and have made these remarks in order to apprize Your Excellency in case of their appearance at Camp. The same day Lieut. John Carter having signified by Letter that he consider’d his promotion in Colonel Baylor’s Regiment of Horse irregular and injurious to other Officers in that Corps and desiring leave therefore to resign his Commission. The House Resolved 
  
  
  
  to accept his resignation, and also on the same day Congress resolved as will appear by the inclosed Act that the sentence of the general Court Martial upon Major General Lee be carried into execution. I have the honor to be &c.
